DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 20 MARCH 2020.  The claim set considered is the claim set consisting of seven (7) pages and the claims include status identifiers. 
Current pending claims are Claims 1-20.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 20, drawn to a device, a microfluidic chip.
Group II, claim(s) 15-19, drawn to a method, a driving method for using a microfluidic chip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the microfluidic chip, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GENG, CN 108355728 A, submitted on the Information Disclosure Statement on 10 SEPTEMBER 2020, Foreign Patent Documents Cite No. 2.  The CN document is also published as US Publication No. 2020/0055050 A1, submitted on the Information Disclosure Statement on 10 September 2020, US Patent Application Publications Cite No. 2 and is used as the basis of the rejection below. 
The GENG reference discloses a microfluidic chip, abstract, digital micro-fluidic chip, comprising: 
a base substrate, Figure 1, substrate 1, [0030], 
a driving circuit array, Figure 1, 2, 4, 5, driving electrodes 2, [0030-0040], drives droplet 9; 
a first decoding circuit, Figure 1 and 2, control region CR, [0030, 0036], and 
a second decoding circuit, Figure 1 and 6, Wheatstone bridge 32/voltage detecting element 32, [0032, 0034, 0045, 0046] 
wherein the driving circuit array, the first decoding circuit, and the second decoding circuit are all integrated on the base substrate, Figures 1, 2, 4 and 5; 
the first decoding circuit is configured to generate and output a target scan driving signal to the driving circuit array, [0030, 0036], control region CR also include a pressure detecting element, for ‘scanning’ for pressure of droplet along substrate; 
the second decoding circuit is configured to generate and output a target driving voltage signal to the driving circuit array, Figure 1 and 6, Wheatstone bridge 32, [0032, 0045, 0046]; 
the driving circuit array comprises a plurality of driving circuits and is configured to control an operation of a liquid droplet over the driving circuit array based on the target scan driving signal and the target driving voltage signal, Figure 1, driving electrode 2 is configured to drive droplet 9, droplet 9 is in static or moving state, [0030, 0031, 0035, 0039, 0040]; and 
a first terminal of each of the plurality of driving circuits is coupled to the first decoding circuit, and a second terminal of each of the plurality of driving circuits is coupled to the second decoding circuit, Figure 1, 2 and 6.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797